FRICK, J.
(concurring). I concur in all that the Chief Justice has said in his opinion. In view of the peculiar circumstances of this case, I feel constrained, however, to add a few words to what is said in the opinion of the Chief Justice.
This case was pending before the Commission for many. months. An immense mass of evidence was produced before it upon the points in dispute. The Commission has. made findings upon the disputed questions of fact, and, in so far as they are supported by substantial evidence, this court, as a matter of course, is powerless to interfere with those findings.
One of the points that has been vigorously argued is that the Commission acted prematurely in adopting the rate drawn in question in this proceeding, in that it had not first adopted a reasonable rate, but had merely adopted the schedule of rates filed by the Power Company with the Commission as it was requested to do. The Chief Justice has fully answered that contention. I desire to add, however, that what the Commission did was to adopt the schedule of rates, as it had a right to do, as temporary or tentative rates, and after it had fully investigated into their reasonableness, and not before, it established the rates contained in the schedule aforesaid. In doing that the Commission not only did not violate any of the provisions of the statute, but it substantially complied with all of the statutory provisions upon that subject.
It is suggested, however, that after the case was submitted the Copper Company and the Power Company adjusted their differences, and hence this case must fail. This is not an appeal where the appellant may dismiss his appeal at will. It is an original proceeding in this court to which the Commission is a party, and, under our statute, is always a proper, if not an indispensable, party. The Commission, under Comp. Laws Utah 1917, § 4834, has precisely the same rights that any other party has to the proceeding, and this court cannot, without the consent of the Commission, dismiss it out of court. The mere fact, if it be a fact — and absolutely nothing appears upon the records ^ of this court that it' is a fact — that some of the parties have adjusted their differences as to the rates, in *211no way affects the proceedings as to the Commission or( other parties thereto, although the parties who have adjusted their differences may have given rise to the proceeding. This is so because every proceeding under the Utilities Act at some point and to some extent affects the public interests. To illustrate : In this case, as we have seen, it is strenuously' contended that the Commission exceeded its power in considering the schedule of rates for any purpose; that it was its duty to determine for itself what rates were reasonable, and unless and until such rates were actually established by the Commission it was powerless to change or interfere with the* rates agreed upon by the consumer and the Power Company. That contention, however, is held not to be tenable by the Chief Justice for the reasons by him stated. Now, it so happens that the legality of the action of the Commission relating to the schedule of rates, as before stated, affects not only many others who are furnished electrical en'ergy by the Power Company for both power and lighting purposes, but also to a large extent affects the public interests. All those interests, as well as the Commission, are therefore directly interested in knowing -whether the acts and conclusions of the Commission relating to the schedule of rates as filed by the Power Company are legal or illegal, or whether the Commission had exceeded its powers in that regard. In view, therefore, that this controversy is not merely a private one, and that the Commission, as well as the public, are directly interested in knowing whether the acts of the Commission are legal, and may be followed hereafter or not, it is quite as important and necessary for this opinion to be handed down at this time as it would be if the two parties had not adjusted their differences. Further, in order not to waste the many months of time of the Commission in determining the facts with respect to the reasonableness of the rate in the schedule of rates aforesaid, it is important that the case be now disposed of.
I am firmly of the opinion, therefore, that this opinion should be filed and, further, that the conclusions reached by the Chief Justice are correct.